United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventor: Shane Chen				:
Application No. 15/916,985			:		Decision on Petition
Filing Date: March 9, 2018			:				
Attorney Docket No. SOL048		:

This is a decision on the petition under 37 C.F.R. § 1.137(a) filed December 14, 2021, to revive the application.

The petition is granted.

The Office issued a non-final Office action setting a shortened statutory period for reply of   three months on September 27, 2018.  A reply to the Office action was not timely filed, and an extension of time was not obtained.  As a result, the application became abandoned on 
December 28, 2018.

The Office issued a notice of abandonment on April 16, 2019.

The instant petition requests revival of the application.  

A grantable petition under 37 C.F.R. § 1.137(a) must be accompanied by:  

(1) 	The reply required to the outstanding Office action or notice, unless previously filed,
(2) 	The petition fee, and
(3)	A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 C.F.R. § 1.137 was unintentional.1

The petition satisfies the requirements set forth in 37 C.F.R. § 1.137(a) in so far as the petition includes (1) a reply in the form of an amendment, (2) the required petition fee of $$1,050, and (3) the required statement of delay.  Therefore, the petition is granted and the application is revived.

Technology Center Art Unit 3616 will be informed of the instant decision and the application will be further examined in due course. 




/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions








    
        
            
        
            
    

    
        1 A terminal disclaimer is also necessary if the application is a design application or if the application was filed on or before June 8, 1995.